UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q SQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 OR £Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-33146 KBR, Inc. (a Delaware Corporation) 20-4536774 601 Jefferson Street Suite 3400 Houston, Texas77002 (Address of Principal Executive Offices) Telephone Number – Area Code (713) 753-3011 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filerS Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS As of April 30, 2007, 168,783,490 shares of KBR, Inc. common stock, $0.001 par value per share, were outstanding. KBR, Inc. Index Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Submission of Matters to a Vote of Security Holders 39 Item 5. Other Information 39 Item 6. Exhibits 40 SIGNATURES Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements KBR, Inc. Condensed Consolidated Statements of Operations (In millions, except for per share data) (Unaudited) Three Months Ended March 31, 2007 2006 Revenue: Services $ 2,253 $ 2,270 Equity in losses of unconsolidated affiliates, net (2 ) (24 ) Total revenue 2,251 2,246 Operating costs and expenses: Cost of services 2,160 2,169 General and administrative 29 17 Total operating costs and expenses 2,189 2,186 Operating income 62 60 Interest expense-related party - (17 ) Interest income, net 13 3 Foreign currency gains (losses), net (3 ) 5 Income from continuing operations before income taxes and minority interest 72 51 Provision for income taxes (32 ) (26 ) Minority interest in net loss of subsidiaries (10 ) (5 ) Income from continuing operations 30 20 Income from discontinued operations, net of tax benefit (provision) of $2 and $(2) (2 ) 6 Net income $ 28 $ 26 Basic and diluted income (loss) per share: Continuing operations $ 0.18 $ 0.15 Discontinued operations, net (0.01 ) 0.04 Net income $ 0.17 $ 0.19 Basic and diluted weighted average common shares outstanding 168 136 See accompanying notes to condensed consolidated financial statements. Index KBR, Inc. Condensed Consolidated Balance Sheets (In millions, except share data) (Unaudited) March 31, 2007 December 31, 2006 Assets Current assets: Cash and equivalents $ 1,287 $ 1,461 Receivables: Notes and accounts receivable (less allowance for bad debts of $60 and $57) 1,044 823 Unbilled receivables on uncompleted contracts 1,266 1,222 Total receivables 2,310 2,045 Deferred income taxes 138 120 Other current assets 259 272 Total current assets 3,994 3,898 Property, plant, and equipment, net of accumulated depreciation of $372 and $360 491 492 Goodwill 289 289 Equity in and advances to related companies 246 296 Noncurrent deferred income taxes 181 188 Unbilled receivables on uncompleted contracts 194 194 Other assets 50 57 Total assets $ 5,445 $ 5,414 Liabilities, Minority Interest and Shareholders’ Equity Current liabilities: Accounts payable $ 1,177 $ 1,276 Due to Halliburton, net 29 152 Advanced billings on uncompleted contracts 1,094 903 Reserve for estimated losses on uncompleted contracts 151 184 Accrued employee compensation and benefits 293 269 Current maturities of long-term debt 15 18 Other current liabilities 179 181 Total current liabilities 2,938 2,983 Employee compensation and benefits 406 412 Long-term debt 1 2 Other liabilities 223 155 Noncurrent deferred tax liability 32 33 Total liabilities 3,600 3,585 Minority interest in consolidated subsidiaries 28 35 Shareholders’ equity and accumulated other comprehensive loss: Preferred stock, $0.001 par value, 50,000,000 shares authorized, no shares issued and outstanding - - Common shares, $0.001 par value, 300,000,000 shares authorized, 167,772,410 issued and outstanding - - Paid-in capital in excess of par value 2,060 2,058 Accumulated other comprehensive loss (288 ) (291 ) Retained earnings 45 27 Total shareholders’ equity and accumulated other comprehensive loss 1,817 1,794 Total liabilities, minority interest, shareholders’ equity and accumulated other comprehensive loss $ 5,445 $ 5,414 See accompanying notes to condensed consolidated financial statements. Index KBR, Inc. Condensed Consolidated Statements of Cash Flows (In millions) (Unaudited) Three Months Ended March 31, 2007 2006 Cash flows from operating activities: Net income $ 28 $ 26 Adjustments to reconcile net income to net cash used in operations: Depreciation and amortization 13 11 Distribution from (to) related companies, net of equity in earnings (losses) 33 (21 ) Deferred income taxes 3 31 Gain on sale of assets, net - 1 Impairment of equity method investments 18 26 Other 19 (13 ) Changes in operating assets and liabilities: Receivables (223 ) (124 ) Unbilled receivables on uncompleted contracts (48 ) 109 Accounts payable (84 ) (326 ) Advanced billings on uncompleted contracts 197 79 Accrued employee compensation and benefits 24 (73 ) Reserve for loss on uncompleted contracts (32 ) (2 ) Other assets 9 (136 ) Other liabilities 40 26 Total cash flows used in operating activities (3 ) (386 ) Cash flows from investing activities: Capital expenditures (12 ) (22 ) Other investing activities (1 ) - Total cash flows used in investing activities (13 ) (22 ) Cash flows from financing activities: Paymentsfrom (to)Halliburton, net (123 ) 383 Payments on long-term borrowings (5 ) (4 ) Payments of dividends to minority shareholders (14 ) (4 ) Total cash flows provided by (used in) financing activities (142 ) 375 Effect of exchange rate changes on cash (16 ) 5 Decrease in cash and equivalents (174 ) (28 ) Cash and equivalents at beginning of period 1,461 394 Cash and equivalents at end of period $ 1,287 $ 366 See accompanying notes to condensed consolidated financial statements. Index KBR, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1.Description of Business and Basis of Presentation KBR, Inc. and its subsidiaries (collectively, KBR or the Company) is a global engineering, construction and services company supporting the energy, petrochemicals, government services and civil infrastructure sectors. We offer our wide range of services through three business segments, Energy and Chemicals (“E&C”), Government and Infrastructure (“G&I”) and Ventures. During the quarter ended March 31, 2007,we reorganizedour operating segments resulting in the creation of Ventures as a new reportable segment.The business activities included in the Ventures segment had previously been reported as part of the E&C and G&I segments. Energy and Chemicals. Our E&C segment designs and constructs energy and petrochemical projects, including large, technically complex projects in remote locations around the world. Our expertise includes onshore oil and gas production facilities, offshore oil and gas production facilities, including platforms, floating production and subsea facilities (which we refer to collectively as our offshore projects), onshore and offshore pipelines, liquefied natural gas (“LNG”) and gas-to-liquids (“GTL”) gas monetization facilities (which we refer to collectively as our gas monetization projects), refineries, petrochemical plants and synthesis gas (“Syngas”). We provide a wide range of Engineering Procurement Construction—Commissioning Start-up (“EPC-CS”) services, as well as program and project management, consulting and technology services. Government and Infrastructure. Our G&I segment delivers on-demand support services across the full military mission cycle from contingency logistics and field support to operations and maintenance on military bases. In the civil infrastructure market, we operate in diverse sectors, including transportation, waste and water treatment, and facilities maintenance. We provide program and project management, contingency logistics, operations and maintenance, construction management, engineering, and other services to military and civilian branches of governments and private customers worldwide. A significant portion of our G&I segment’s current operations relate to the support of United States government operations in the Middle East, which we refer to as our Middle East operations. We are also the majority owner of Devonport Management Limited (“DML”), which owns and operates Devonport Royal Dockyard, one of Western Europe’s largest naval dockyard complexes. Our DML shipyard operations are primarily engaged in refueling nuclear submarines and performing maintenance on surface vessels for the U.K. Ministry of Defence as well as limited commercial projects. Ventures.Our Ventures segment develops, provides assistance in arranging financing for, makes equity and/or debt investments in and participates in managing entities owning assets generally from projects in which one of our other business segments has a direct role in engineering, construction, and/or operations and maintenance.The creation of the Ventures segment provides management focus on our investments in the entities that own the assets.Projects developed and under current management include government services, such as defense procurement and operations and maintenance services for equipment, military infrastructure construction and program management, toll roads and railroads, and energy and chemical plants. KBR, Inc., a Delaware corporation, was formed on March21, 2006 as an indirect, wholly owned subsidiary of Halliburton Company (“Halliburton”). KBR, Inc. was formed to own and operate KBR Holdings, LLC (“KBR Holdings”), which was also wholly owned by Halliburton. At inception, KBR, Inc. issued 1,000 shares of common stock. On October 27, 2006, KBR, Inc. effected a 135,627-for-one split of its common stock. In connection with the stock split, the certificate of incorporation was amended and restated to increase the number of authorized shares of common stock from 1,000 to 300,000,000 and to authorize 50,000,000 shares of preferred stock with a par value of $0.001 per share. All share data of KBR, Inc. has been adjusted to reflect the stock split. In November 2006, KBR, Inc. completed an initial public offering of 32,016,000 shares of its common stock (the “Offering”) at $17.00 per share. The Company received net proceeds of $511 million from the Offering after underwriting discounts and commissions. Halliburton retained all of the KBR shares owned prior to the Offering and, as a result of the Offering, its 135,627,000 shares of common stock represented 81% of the outstanding common stock of KBR, Inc. after the Offering.Simultaneous with the Offering, Halliburton contributed 100% of the common stock of KBR Holdings to KBR, Inc. KBR, Inc. had no operations from the date of its formation to the date of the contribution of KBR Holdings.See Note 2 for discussion concerning completion of our separation from Halliburton. Our condensed consolidated financial statements include the accounts of majority-owned, controlled subsidiaries and variable interest entities where we are the primary beneficiary.The equity method is used to account for investments in affiliates in which we have the ability to exert significant influence over the affiliates’ operating and financial policies.The cost method is used when we do not have the ability to exert significant influence.All material intercompany accounts and transactions are eliminated. Index Our condensed consolidated financial statements reflect all costs of doing business, including those incurred by Halliburton on KBR’s behalf.Such costs have been charged to KBR in accordance with Staff Accounting Bulletin (“SAB”) No. 55, “Allocation of Expenses and Related Disclosure in Financial Statements of Subsidiaries, Divisions or Lesser Business Components of Another Entity.” The accompanying condensed consolidated financial statements have been prepared in accordance with the rules of the United States Securities and Exchange Commission (“SEC”) for interim financial statements and do not include all annual disclosures required by accounting principles generally accepted in the United States.These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006.The condensed consolidated financial statements as of March 31, 2007, and for the three months ended March 31, 2007 and 2006 are unaudited, but include all adjustments that management considers necessary for a fair presentation of KBR’s consolidated results of operations, financial position and cash flows.Results for the three months ended March 31, 2007 are not necessarily indicative of results to be expected for the full fiscal year 2007 or any other future periods. The preparation of our condensed consolidated financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the balance sheet dates and the reported amounts of revenue and costs during the reporting periods.Actual results could differ materially from those estimates.On an ongoing basis, we review our estimates based on information currently available, and changes in facts and circumstances may cause us to revise these estimates. Note 2.Separation from Halliburton On February 26, 2007, Halliburton’s board of directors approved a plan under which Halliburton would dispose of its remaining interest in KBR through a tax-free exchange with Halliburton’s stockholders pursuant to an exchange offer.On April 5, 2007, Halliburton completed the separation of KBR by exchanging the 135,627,000 shares of KBR owned by Halliburton for publicly held shares of Halliburton common stock pursuant to the terms of the exchange offer (the “Exchange Offer”) commenced by Halliburton on March 2, 2007. In connection with the Offering in November 2006 and the separation of our business from Halliburton, we entered into various agreements with Halliburtonincluding, among others, a master separation agreement, tax sharing agreement, transition services agreements and an employee matters agreement. Pursuant to our master separation agreement, we agreed to indemnify Halliburton for, among other matters, all past, present and future liabilities related to our business and operations, subject to specified exceptions. We agreed to indemnify Halliburton for liabilities under various outstanding and certain additional credit support instruments relating to our businesses and for liabilities under litigation matters related to our business. Halliburton agreed to indemnify us for, among other things, liabilities unrelated to our business, for certain other agreed matters relating to the Foreign Corrupt Practices Act (“FCPA”) investigations and the Barracuda-Caratinga project and for other litigation matters related to Halliburton’s business.See Note 9 for further discussion of the FCPA investigations and the Barracuda-Caratinga project. The tax sharing agreement, as amended, provides for certain allocations of U.S. income tax liabilities and other agreements between us and Halliburton with respect to tax matters.As a result of the Offering, Halliburton will be responsible for filing all U.S. income tax returns required to be filed through April 5, 2007, the date KBR ceased to be a member of the Halliburton consolidated tax group.Halliburton will also be responsible for paying the taxes related to the returns it is responsible for filing.We will pay Halliburton our allocable share of such taxes.We are obligated to pay Halliburton for the utilization of net operating losses, if any, generated by Halliburton prior to the deconsolidation which we may use to offset our future consolidated federal income tax liabilities. Under the transition services agreements, Halliburton is expected to continue providing various interim corporate support services to us and we will continue to provide various interim corporate support services to Halliburton.These support services relate to, among other things, information technology, legal, human resources, risk management and internal audit.The services provided under the transition services agreement between Halliburton and KBR are substantially the same as the services historically provided.Similarly, the related costs of such services will be substantially the same as the costs incurred and recorded in our historical financial statements. Index The employee matters agreement provides for the allocation of liabilities and responsibilities to our current and former employees and their participation in certain benefit plans maintained by Halliburton.Among other items, the employee matters agreement provides for the conversion, upon the complete separation of KBR from Halliburton, of stock options and restricted stock awards (with restrictions that have not yet lapsed as of the final separation date) granted to KBR employees under Halliburton’s 1993 Stock and Incentive Plan (“1993 Plan”) to stock options and restricted stock awards covering KBR common stock.At March 31, 2007, these awards consisted of 1.2 million Halliburton stock options with a weighted average exercise price per share of $15.01 and 0.6 million restricted stock awards with a weighted average grant-date fair value per share of $17.95.The conversion of such stock options and restricted stock awards occurred on April 5, 2007, immediately after our separation from Halliburton.We do not expect the modification of these awards in the second quarter of 2007 to have a material impact on our future results of operations. See Note 15 for further discussion of the above agreements and other related party transactions with Halliburton. Note 3.Percentage-of-Completion Contracts Unapproved claims The amounts of unapproved claims included in determining the profit or loss on contracts and the amounts recorded as “Unbilled work on uncompleted contracts” or “Other assets” as of March 31, 2007 and December 31, 2006 are as follows: Millions of dollars March 31, 2007 December 31, 2006 Probable unapproved claims $ 191 $ 189 Probable unapproved claims accrued revenue 188 187 Probable unapproved claims from unconsolidated related companies 78 78 As of March 31, 2007, the probable unapproved claims, including those from unconsolidated related companies, relate to eight contracts, most of which are complete or substantially complete.See Note 8 for a discussion of United States government contract claims, which are not included in the table above. A significant portion of the probable unapproved claims as of March 31, 2007 arose from three completed projects with Petroleos Mexicanos (PEMEX) ($148 million related to our consolidated entities and $45 million related to our unconsolidated related companies) that are currently subject to arbitration proceedings.In addition, included in non-current “Other assets” is $64 million related to previously approved services that are unpaid by PEMEX and are a part of these arbitration proceedings.Actual amounts we are seeking from PEMEX in the arbitration proceedings are in excess of these amounts.The arbitration proceedings are expected to extend through 2007.PEMEX has asserted unspecified counterclaims in each of the three arbitrations; however, it is premature based upon our current understanding of those counterclaims to make any assessment of their merits.As of March 31, 2007, we had not accrued any amounts related to the PEMEX counterclaims in the arbitrations. We have contracts with probable unapproved claims that will likely not be settled within one year totaling $176 million and $175 million at March 31, 2007 and December 31, 2006, respectively, included in the table above, which are reflected as a non-current asset in “Unbilled receivables on uncompleted contracts” on the condensed consolidated balance sheets. Other probable unapproved claims that we believe will be settled within one year, included in the table above, have been recorded as a current asset in “Unbilled receivables on uncompleted contracts” on the condensed consolidated balance sheets. Unapproved change orders We have other contracts for which we are negotiating change orders to the contract scope and have agreed upon the scope of work but not the price. These change orders amounted to $133 million and $81 million at March31, 2007 and December 31, 2006, respectively. Unconsolidated related companies Our unconsolidated related companies include probable unapproved claims as revenue to determine the amount of profit or loss for their contracts.When we record our equity portion of such profit or loss, the effects on the balance sheet of these probable unapproved claims are included in “Equity in and advances to related companies,” and our share totaled $78 million at March 31, 2007 and December 31, 2006.In addition, our unconsolidated related companies are negotiating change orders to the contract scope where we have agreed upon the scope of work but not the price.Our share of these change orders totaled $28 million and $3 million at March 31, 2007 and December 31, 2006, respectively. Index Note 4. Escravos Project In connection with our review of a consolidated50%-owned GTL project in Escravos, Nigeria, during the second quarter of 2006, we identified increases in the overall cost to complete this four-plus year project of $400 million, which resulted in our recording a $148 million charge before minority interest and taxes during the second quarter of 2006. These cost increases were caused primarily by schedule delays related to civil unrest and security on the Escravos River, changes in the scope of the overall project, engineering and construction changes due to necessary front-end engineering design changes and increases in procurement cost due to project delays. The increased costs were identified as a result of our first check estimate process. In the fourth quarter of 2006, we reached agreement with the project owner to settle $264 million of change orders.As a result, portions of the remaining work now have a lower risk profile particularly with respect to security and logistics. Since we completed our first check estimate in the second quarter of 2006, the project has continued to estimate significant additional cost increases. We currently expect to recover these recently identified cost increases through change orders.We recorded an additional $9 million loss in the fourth quarter of 2006 related to non-billable engineering services we provided to the Escravos joint venture.These services were in excess of the contractual limit to total engineering costs each partner can bill to the joint venture. Subsequent to 2006, because of a continued lack of access to the project site caused by civil unrest and security issues on the Escravos River near the project site, KBR has made no significant construction progress and is currently behind schedule in testing the soil condition at the project site and is behind the scheduled construction completion plan at this time.In addition, KBR expects little, if any, construction progress will occur in the near future.As a result, KBR expects that it will incur significant additional costs, including materials storage and double handling costs, increased freight costs, additional subcontractor costs, and other costs resulting from the extension of the construction period.Additionally, ongoing updates to material cost estimates could result in the identification of materials price escalation and quantity growth as KBR completes engineering and procurement work. KBR believes that future cost increases attributable to civil unrest and security should ultimately be recoverable through future change orders pursuant to the terms of the contract as amended in 2006.To the extent that these cost increases were identified and have been included in the March 31, 2007 estimated project costs, the project owner has worked with us to provide entitlement allowing us to increase our project revenue estimates for unapproved change orders at March 31, 2007 as discussed above. In addition, KBR believes that costs associated with potential differences in actual rather than anticipated soil conditions should ultimately be recoverable.The project owner may disagree with KBR’s views.Other costs such as increased materials price escalation and quantity growth may or may not be recoverable through change orders. To the extent that these increased costs are not recoverable by KBR through additional change orders or contract amendments, KBR will incur additional losses which could be material, possibly as early as the second quarter of 2007. Even to the extent that KBR is successful in obtaining change orders for any additional costs, there could be timing differences between the recognition of such costs and recognition of offsetting potential recoveries from the client, if any.Further, until such time as the project owner provides the necessary access and security to achieve the agreed construction plan, KBR may continue to incur additional costs, which the project owner may view as non-recoverable, and may in turn result in additional material losses thereafter. As of March 31, 2007 and in addition to the $264 million of change orders previously approved by the client, we hadaccounted foran additional $106 million of costs and revenues as unapproved change orders which primarily relates to cost increases and includes $43 million from December 31, 2006 that remains outstanding and $63 million that arose in the first quarter of 2007.We currently expect to recover these recently identified cost increases through change orders. We, our joint venture partner, and the project owner continue to have an active and ongoing discussion to find an optimal way to execute the project, respecting the interests of all parties. Index Note 5.Business Segment Information We provide a wide range of services; however, the management of our business is heavily focused on major projects within each of our reportable segments. At any given time, relatively few of our projects and joint ventures represent a substantial part of our operations. As a result of changes in the monthly financial and operating information provided to our chief operating decision maker as defined by the Financial Accounting Standards Board's ("FASB") Statement of Financial Accounting Standards ("SFAS") No. 131, "Disclosures about Segments of an Enterprise and Related Information," we have redefined our reportable segments on a basis that is representative of how our chief operating decision maker evaluates its operating performance and makes resource allocation decisions. Accordingly, KBR has reorganized its operations, resulting in the Government and Infrastructure, Energy and Chemicals, and Ventures reportable segments.Segment information has been prepared in accordance with SFAS No. 131 and all prior period amounts have been restated to conform to the current presentation. The table below presents information on our segments. Three Months Ended March 31 Millions of dollars 2007 2006 Revenue: Energy and Chemicals $ 576 $ 541 Government and Infrastructure 1,681 1,741 Ventures (6 ) (36 ) Total revenue $ 2,251 $ 2,246 Operating income (loss): Energy and Chemicals $ 13 $ 44 Government and Infrastructure 55 52 Ventures (6 ) (36 ) Total operating income $ 62 $ 60 Intersegment revenues included in the Government and Infrastructure segment were $4 million and $4 million for the three months ended March 31, 2007 and 2006, respectively.Intersegment revenues included in the Energy and Chemicals segment were $47 million and $31 million for the three months ended March 31, 2007 and 2006, respectively.Our equity in earnings (losses) of unconsolidated affiliates that are accounted for by the equity method is included in revenue and operating income of the applicable segment. Note 6.Committed Cash Cash and equivalents include cash from advanced payments related to contracts in progress held by ourselves or our joint ventures that we consolidate for accounting purposes.The use of these cash balances is limited to the specific projects or joint venture activities and is not available for other projects, general cash needs, or distribution to us without approval of the board of directors of the respective joint venture or subsidiary.At March 31, 2007 and December 31, 2006, cash and equivalents include approximately $470 million and $527 million, respectively, in cash from advanced payments held by ourselves or our joint ventures that we consolidate for accounting purposes. Index Note 7.Comprehensive Income The components of other comprehensive income included the following: Three Months Ended March 31 Millions of dollars 2007 2006 Net income $ 28 $ 26 Net cumulative translation adjustments (1 ) (6 ) Pension liability adjustment 5 - Net unrealized gains (losses) on investments and derivatives (1 ) 7 Total comprehensive income $ 31 $ 27 Accumulated other comprehensive income consisted of the following: Millions of dollars March 31, 2007 December 31, 2006 Cumulative translation adjustments $ 42 $ 43 Pension liability adjustments (330 ) (335 ) Unrealized gains (losses) on investments and derivatives - 1 Total accumulated other comprehensive loss $ (288 ) $ (291 ) Note 8. United States Government Contract Work We provide substantial work under our government contracts to the United States Department of Defense (“DoD”) and other governmental agencies. These contracts include our worldwide United States Army logistics contracts, known as LogCAP and U.S. Army Europe, known as USAREAR. Our government services revenue related to Iraq totaled approximately $1.0 billion and $1.1 billion for the three months ended March 31, 2007 and 2006, respectively. Given the demands of working in Iraq and elsewhere for the United States government, we expect that from time to time we will have disagreements or experience performance issues with the various government customers for which we work. If performance issues arise under any of our government contracts, the government retains the right to pursue remedies which could include threatened termination or termination, under any affected contract. If any contract were so terminated, we may not receive award fees under the affected contract, and our ability to secure future contracts could be adversely affected, although we would receive payment for amounts owed for our allowable costs under cost-reimbursable contracts. Other remedies that could be sought by our government customers for any improper activities or performance issues include sanctions such as forfeiture of profits, suspension of payments, fines, and suspensions or debarment from doing business with the government. Further, the negative publicity that could arise from disagreements with our customers or sanctions as a result thereof could have an adverse effect on our reputation in the industry, reduce our ability to compete for new contracts, and may also have a material adverse effect on our business, financial condition, results of operations, and cash flow. DCAA audit issues Our operations under United States government contracts are regularly reviewed and audited by the Defense Contract Audit Agency (“DCAA”) and other governmental agencies. The DCAA serves in an advisory role to our customer and when issues are found during the audit process, these issues are typically discussed and reviewed with us. The DCAA then issues an audit report with its recommendations to our customer’s contracting officer. In the case of management systems and other contract administrative issues, the contracting officer is generally with the Defense Contract Management Agency (“DCMA”). We then work with our customer to resolve the issues noted in the audit report. If our customer or a government auditor finds that we improperly charged any costs to a contract, these costs are not reimbursable, or, if already reimbursed, the costs must be refunded to the customer. Our revenue recorded for government contract work is reduced for our estimate of costs that may be categorized as disputed or unallowable as a result of cost overruns or the audit process. Security. In February 2007, we received a letter from the Department of the Army informing us of their intent to adjust payments under the LogCAP III contract associated with the cost incurred by the subcontractors to provide security to their employees. Based on this letter, the DCAA withheld the Army’s initial assessment of $20 million. The Army based its assessment on one subcontract wherein, based on communications with the subcontractor, the Army estimated 6% of the total subcontract cost related to the private security costs. The Army indicated that not all task orders and subcontracts have been reviewed and that they may make additional adjustments. The Army indicated that, within 60 days, they intend to begin making further adjustments equal to 6% of prior and current subcontractor costs unless we provide timely information sufficient to show that such action is not necessary to protect the government’s interest.We continue to provide additional information as requested by the Army. Index The Army indicated that they believe our LogCAP III contract prohibits us from billing costs of privately acquired security. We believe that, while the LogCAP III contract anticipates that the Army will provide force protection to KBR employees, it does not prohibit any of our subcontractors from using private security services to provide force protection to subcontractor personnel. In addition, a significant portion of our subcontracts are competitively bid lump sum or fixed price subcontracts. As a result, we do not receive details of the subcontractors’ cost estimate nor are we legally entitled to it. Accordingly, we believe that we are entitled to reimbursement by the Army for the cost of services provided by our subcontractors, even if they incurred costs for private force protection services. Therefore, we believe that the Army’s position that such costs are unallowable and that they are entitled to withhold amounts incurred for such costs is wrong as a matter of law. If we are unable to demonstrate that such action by the Army is not necessary, a 6% suspension of all subcontractor costs incurred to date could result in suspended costs of approximately $400 million. The Army has asked us to provide information that addresses the use of armed security either directly or indirectly charged to LogCAP III. The actual costs associated with these activities cannot be accurately estimated at this time, but we believe that they should be less than 6% of the total subcontractor costs. We will continue working with the Army to resolve this issue.As of March 31, 2007, we had not accrued any amounts related to this matter. Dining Facility Support Services.In April 2007, DCAA recommended withholding $13 million of payments from KBR alleging that Eurest Support Services (Cypress) International Limited (“ESS”), a subcontractor to KBR providing dining facility services in conjunction with our LogCAP III contract in Iraq, over-billed for the cost related to the use of power generators.
